IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                           : NO. 722
                                 :
ORDER AMENDING RULE 205.6 OF THE : CIVIL PROCEDURAL RULES DOCKET
PENNSYLVANIA RULES OF CIVIL      :
PROCEDURE                        :




                                                  ORDER


  PER CURIAM

        AND NOW, this 1st day of December, 2021, upon the recommendation of the Civil
  Procedural Rules Committee; the proposal having been submitted without publication
  pursuant to Pa.R.J.A. 103(a):

         It is Ordered pursuant to Article V, Section 10 of the Constitution of Pennsylvania
  that Rule 205.6 of the Pennsylvania Rules of Civil Procedure is amended in the attached
  form.

          This Order shall be processed in accordance with Pa.R.J.A. 103(b), and shall be
  effective January 1, 2022.


  Additions to the rule are shown in bold and are underlined.
  Deletions from the rule are shown in bold and brackets.